November 6, 2014.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    JERRY JEROME COLBURN, Appellant

NO. 14-13-00680-CV                          V.

                        EVELYN COLBURN, Appellee
                     ________________________________

       This cause, an appeal from the judgment signed, June 27, 2013, was heard
on the transcript of the record. The record shows that appellee, Evelyn Colburn,
established that appellant, Jerry Jerome Colburn, accepted benefits under the trial
court’s judgment, and appellant, Jerry Jerome Colburn, failed to demonstrate that
an exception to the acceptance of benefits doctrine applies. We therefore order the
appeal DISMISSED.

      We order appellant, Jerry Jerome Colburn, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.